Citation Nr: 1016144	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-41 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a skin disorder, 
including as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to December 
1968.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in New York, 
New York.  

The Veteran was scheduled for a Travel Board Hearing in 
December 2008, however he failed to appear. Under the 
applicable regulation, if an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn. 38 C.F.R. § 
20.702 (d) (2009). Accordingly, this Veteran's request for a 
hearing is considered withdrawn.


FINDING OF FACT

The Veteran's skin disorder is not related to service, nor 
may it be presumed to be so related.


CONCLUSION OF LAW

The criteria for a grant of service connection for a skin 
disorder, including as due to exposure to herbicidal agents, 
have not been met. 38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In a letter sent in June 2004, the RO provided timely notice 
to the Veteran regarding what information and evidence is 
needed to reopen a claim for service connection, as well as 
specifying the information and evidence to be submitted by 
him, the information and evidence to be obtained by VA, and 
the need for him to advise VA of or submit any further 
evidence that pertained to his claim.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  As a diagnosis is not in 
issue and there is no evidence that the Veteran's fatty 
tumors began in service, an examination is not necessary to 
adjudicate this claim.    

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  



Merits of the Claim

The Veteran seeks service connection for a skin disorder, 
specifically fatty tumors, including as due to exposure to 
herbicides.  Because the Veteran's claimed skin disorder is 
not among those presumed by law to be due to exposure to 
herbicides, and because there is otherwise no competent 
medical opinion suggestive of such a linkage, the 
preponderance of the evidence is against the claim, and the 
appeal will be denied.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for Veterans who served in Vietnam during a 
certain time period, certain diseases may be presumed to have 
resulted from exposure to certain herbicide agents, such as 
Agent Orange, and Veterans may be granted service connection 
on that basis.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as 
to Veterans who served in Vietnam during a certain time 
period, certain diseases may be presumed to have resulted 
from exposure to certain herbicide agents, such as Agent 
Orange.  Furthermore, VA has determined that there is no 
positive association between exposure to herbicides and any 
other conditions for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice 68 Fed. Reg. 27,630- 27,641 (2003). 
The Veteran served in Vietnam during the appropriate time 
period and it is therefore presumed that he was exposed to 
herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas. 38 
C.F.R. § 3.309(e) (2009).

The list of diseases associated with exposure to certain 
herbicide agents does not include the Veteran's currently 
diagnosed skin disorder, fatty tumors.  See id.  Since the 
Veteran's skin disorder is outside the presumptive service 
connected diseases as due to exposure to herbicides, the 
Veteran is not entitled to service connection through the 
presumptive provisions of 38 C.F.R. § 3.309(e).

However, the United States Court of Appeals for the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection for disability due to 
herbicide exposure with proof of direct causation.  Combee v. 
Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 
9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F. 3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).

There are no reports of fatty tumors in the Veteran's service 
treatment records.  In his December 1968 separation medical 
history report, the Veteran denied having, or ever having had 
skin disease.  Upon examination, the Veteran's skin was 
clinically evaluated and found to be normal.  In this matter, 
continuity of symptoms has not been demonstrated, and there 
is no competent medical evidence indicating that any in-
service symptoms are reflective of the current disorder. 

VA medical records from 2004 through 2008 reflect that the 
Veteran had multiple fatty tumors, diagnosed as lipomas.  
None of the Veteran's medical records contain any suggestion 
that the fatty tumors may be etiologically related to any 
incident of the Veteran's active duty service.  Furthermore, 
the Veteran has not offered a medical opinion that the fatty 
tumors are so related.

In support of his claim, the Veteran submitted an article 
that discusses how Veterans who were exposed to Agent Orange 
exhibited higher rates of non-cancerous fatty tumors.  While 
the Board has considered this article, it does not provide 
the needed nexus in this claim.  Generic texts, such as the 
one offered, which do not address the facts of this 
particular Veteran's case, do not constitute competent 
medical evidence of causality.  See Sacks v. West, 11 Vet. 
App. 314 (1998).

The Veteran can offer competent lay evidence.  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a) (2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998)(one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for increased disability evaluation); see 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 
6 Vet. App. 390, 393 (1994).  

However, while the Veteran is clearly of the opinion that his 
fatty tumors are related to service, as a layperson, the 
Veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Competent medical evidence is required.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a).  Therefore, 
the Veteran is not competent to opine that his skin disorder 
is service-related.  

Accordingly, service connection for a skin condition is not 
warranted. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Service connection for a skin disorder, diagnosed as fatty 
tumors, to include due to exposure to herbicides, is denied.




____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


